  Case 3:19-cv-02661-C-BT Document 9 Filed 04/20/20                        Page 1 of 1 PageID 29



                          IN THE LINITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


STEPHEN I,EN HEJNY,                                 )
                                                    )
                        Plaintiff.                  )
                                                    )
                                                    )
                                                    )
DALLAS COUNTY JAlL,et al.,                          )
                                                    )
                        Defendant.                  )    Civil Action No. 3:19-CV-2661-C-BT


                                               ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that    Plaintiffs Complaint should      be dismissed under

28 U.S.C. S$ 1915A and 1915(e).r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein. Plaintiff s Complaint is    hybf   DISM ISSED under 28 U.S.C. $$ 1915A and 1915(e).

        SO ORDERED        rhis   AC   day of Apri t2020.




                                                             CU       GS
                                                        OR            STATES       IS    CT JUDGE



                                                                              I


      I Plaintiff has failed to file any objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the tim€ to do so has now expired.
